Citation Nr: 0120148	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  97-02 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of surgeries for chronic 
right breast abscess.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran had active duty from September 1983 to September 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, denying entitlement to 
compensation for residuals of surgery for chronic right 
breast abscess under the provisions of 38 U.S.C.A. § 1151.  
That decision was appealed to the Board, which found the 
claim was not well grounded and denied it in a February 1999 
decision.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims, which issued an 
order in December 2000 vacating the Board decision on appeal 
and remanding the matter to the Board for readjudication 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The matter is now 
before the Board.  


REMAND

As noted in the Court's remand order, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board notes that the most 
recent medical evidence is dated in 1996.  In her VA Form 9, 
Appeal to Board of Veterans' Appeals, dated in December 1996 
the veteran reported that she was told by a VA surgeon that 
the drainage that began after her first surgery was caused by 
disruption of mammary ducts and glands severed due to the 
November 1994 surgery.  The Board notes that this opinion is 
not of record.  The veteran stated that following the May 
1995 surgery, drainage and bleeding from the right breast 
occurs more frequently.  In view if these facts, the Board is 
of the opinion that additional development is required.

Accordingly, this case is REMANDED for the following:

1.  It is requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for 
disability associated with chronic right 
breast abscess since May 1995 to the 
present.  The RO should obtain all 
records which are not on file.

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine that nature, severity, and 
etiology of any disability of the right 
breast.  All indicated tests, studies, 
and specialized examinations deemed 
necessary should be performed. Following 
the examination, and in conjunction with 
a review of the veteran's claims folder, 
it is requested that the examiner render 
an opinion as to the degree of medical 
probability that the veteran developed 
identifiable additional disability(ies) 
concerning her right breast as a result 
of the surgeries conducted at the VAMC on 
November 4, 1994 and May 8, 1995.

If the answer to the above is 
affirmative, the examiner should furnish 
an opinion as to whether such additional 
disability is: (1) causally related to 
the VA treatment; (2) merely coincidental 
with that treatment; (3) is a continuance 
or natural progress of the condition for 
which the veteran underwent surgery; or, 
(4) is the certain or near certain result 
of the treatment.  The examiner should 
explain the rationale for any opinion 
rendered.  The examiner should be 
informed that negligence is not a 
consideration in this case.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

                      4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit sought 
on appeal remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of the old and revised 
legislation, all relevant actions taken on the 
claim for benefits, to include both, a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





